Case 19-33545-sgj7 Doc 212 Filed 07/28/20               Entered 07/28/20 09:02:48           Page 1 of 2



Judge Jernigan - July 30, 2020 at 10:30 a.m. - Hoactzin Partners, 19-33545
Hosted by Judge Stacey Jernigan


Thursday, Jul 30, 2020 10:30 am | 3 hours | (UTC-05:00) Central Time (US & Canada)

Meeting number: 160 159 4626

Password: bankruptcy
Agenda: 19-33545-7 Hoactzin Partners, L.P.
-Application to Employ Holman Fenwick Willan USA LLP as Special Counsel filed by Trustee Anne
Elizabeth Burns (194)
-Motion to dismiss case or, in the alternative, for Authority to Operate Business filed by Trustee Anne
Elizabeth Burns (82, 83)
-Trustee's Motion for Entry of Stipulation and Agreed Order (206)
-Trustee's Motion for Authority to Execute Contract for Decommissioning with Chet Morrison
Contractors, LLC. (207)



REMINDERS:
1.     Attendees should join the Webex hearing via cell phone, tablet, laptop, desktop, or landline
telephone at least 10 minutes prior to the hearing time.
2.     Attorneys who anticipate giving extensive legal argument and examining witnesses are strongly
encouraged to use the video function (with actual witnesses required).

3.       Participants who wish to speak during the hearing should choose the "use computer for audio"
or "call me" options. If you choose the "call in" option, please enter the Attendee ID when prompted to
do so. This will allow the court to see the names of caller participants. This will greatly speed up the
appearance phase at the beginning of the hearing because the judge can simply call roll at the start of
the hearing instead of having lawyers possibly talk over each other.
Case 19-33545-sgj7 Doc 212 Filed 07/28/20                    Entered 07/28/20 09:02:48   Page 2 of 2



4.      Please, please, please use the mute function when you are not speaking.
5.      Remember to state your name for the record each time before speaking.
6.      Use headphones whenever possible, especially if using a desktop PC with external speakers.
7.      During examination, attorneys and witnesses should use a separate camera and microphone.

8.      Attendees may use the "share" button to easily share their screen or document with the group.



When it is time to join the meeting, click the link below:
https://us-courts.webex.com/us-courts/j.php?MTID=mb26fbd6e1fb539000893c11fea39922e


Join by video system

Dial 1601594626@us-courts.webex.com
You can also dial 173.243.2.68 and enter your meeting number.



Join by phone

1-650-479-3207 Call-in toll number (US/Canada)
Access code: 160 159 4626
